In an action to recover damages for personal injuries, the plaintiff appeals, on the ground of inadequacy, from so much of a judgment of the Supreme Court, Queens County (Ritzes, J.), dated January 21, 1998, as, upon a jury verdict awarding him damages for past pain and suffering in the amount of $80,000, past lost earnings of $75,000, and past medical expenses of $25,000, but failing to award him damages for future pain and suffering, future lost earnings, and future medical expenses, is in his favor in the principal sum of only $180,000.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
*468It is well settled that the amount of damages to be awarded for personal injuries is primarily a question of fact for the jury (see, Gaetan v New York City Tr. Auth., 213 AD2d 510; Schare v Welsbach Elec. Corp., 138 AD2d 477, 478), and its determination will not be disturbed unless the award deviates materially from what would be reasonable compensation (see, CPLR 5501 [c]; Walsh v Kings Plaza Replacement Serv., 239 AD2d 408; Ramos v Ramos, 234 AD2d 439, 440). We find that the jury verdict in this case cannot be said to deviate materially from what would be reasonable compensation.
The plaintiffs remaining contentions are without merit. S. Miller, J. P., Joy, Goldstein and Schmidt, JJ., concur.